Citation Nr: 0526455	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  02-00 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina



THE ISSUE

Entitlement to an increased rating in excess of 60 percent 
for postoperative residuals of lumbar spine degenerative disc 
disease at L4-L5, for the period on and subsequent to August 
14, 2002.



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

Appellant apparently had approximately 15 and a half years' 
active service, including from April 1969 to January 1971, 
May 1975 to April 1977, and January 1983 to April 1989.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2001 rating decision 
by the Columbia, South Carolina, Regional Office (RO), which 
increased an evaluation for postoperative residuals of lumbar 
spine degenerative disc disease at L4-L5 from 20 percent to 
60 percent, effective September 29, 2002.  

In a July 2004 decision, the Board awarded an increased 
rating of 60 percent for the service-connected low back 
disability, effective August 14, 2002; denied an increased 
rating in excess of 20 percent for said disability for the 
period prior to August 14, 2002; and remanded the issue of an 
increased rating in excess of 60 percent for the service-
connected low back disability, for the period on and 
subsequent to August 14, 2002, to the RO for additional 
evidentiary development.  Parenthetically, a subsequent July 
2004 rating decision implemented the Board's decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Although pursuant to the Board's July 2004 remand, respective 
January and April 2005 VA orthopedic and neurologic 
examinations were conducted, the examinations were rather 
cursory and inadequate, particularly since they did not 
report certain clinical findings necessary in light of the 
new criteria set forth in the amended Diagnostic Codes for 
rating back disorders, including the "General Rating Formula 
for Diseases and Injuries of the Spine and 5243 (for rating 
intervertebral disc syndrome).  For example, the April 2005 
VA neurologic examination report did not adequately describe 
any neurologic deficits and associated functional impairment 
attributable to the service-connected low back disability, 
particularly whether incapacitating episodes of 
intervertebral disc syndrome were manifested.  Furthermore, 
it appears that the examiner attributed certain neurologic 
deficits (which were inadequately described) to diabetic 
peripheral neuropathy.  Although VA electromyographic/nerve 
conduction velocity studies were apparently requested as part 
of that examination and, in an addendum, the results were 
reported as consistent with motor/sensory polyneuropathy, a 
report of such electrodiagnostic studies is not currently 
associated with the claims folder.  

Additionally, after the RO returned the case to the Board in 
June 2005, the Board granted appellant's July 2005 motion for 
an extension of time for submission of additional evidence 
pursuant to 38 C.F.R. § 20.1304(b) (2004).  In that July 2005 
motion, appellant alleged that he had remained bedridden with 
severe back pain since June 2005 and had received private 
medical treatment; and requested that VA provide him "the 
papers I need to fill out" with respect to obtaining such 
records.  In August 2005, appellant submitted a letter, 
providing dates of relevant treatment between June and August 
2005, including specific names and addresses of medical care 
providers.  However, it does not appear from the record that 
VA has provided appellant the requested consent forms in 
order for him to complete and return to VA; and without such 
completed authorization forms, VA is unable to obtain such 
private medical records.  

Accordingly, the case is REMANDED for the following:

1.  The RO should attempt to obtain 
any available report of VA 
electromyographic/nerve conduction 
velocity studies that were performed 
on or about April 2005 as part of an 
April 2005 VA neurologic 
examination, and associate it with 
the claims folder.  If such report 
is unavailable, this should be so 
stated in the record.

2.  The RO should contact and 
request the appellant to provide any 
additional, relevant treatment 
records pertaining to the service-
connected low back disability (not 
presently associated with the claims 
folder), as well as the complete 
names and addresses of any 
physicians or medical facilities 
which have provided such treatment.  
All available, actual clinical 
records or legible copies thereof 
(as distinguished from physicians' 
statements based upon recollections 
of previous treatment), to the 
extent such records are not 
presently associated with the claims 
folder, should be obtained from the 
specified health care providers, 
including, but not limited to, any 
such records dated since June 2005 
referred to in appellant's letter in 
question received in August 2005.  
The appellant's assistance in 
obtaining such records should be 
requested to the extent indicated, 
and he should be requested to sign 
and submit appropriate consent forms 
to release any private medical 
records to the VA.  Any such records 
should be obtained and associated 
with the claims folder.

3.  With respect to the appellate 
issue involving entitlement to an 
increased rating in excess of 60 
percent for postoperative residuals 
of lumbar spine degenerative disc 
disease at L4-L5, for the period on 
and subsequent to August 14, 2002, 
the RO should arrange appropriate VA 
examination(s), such as to obtain 
orthopedic and neurologic findings.  
All indicated tests and studies 
should be performed.

The examiner(s) should and 
specifically report clinical 
findings that address any 
appropriate rating criteria.   

The examiners should review the 
entire claims folder and describe in 
detail all symptoms reasonably 
attributable to the service-
connected low back disability and 
their current severity.  The 
examiners should state whether the 
service-connected low back 
disability results in any 
incapacitating episodes; and if so, 
describe them in adequate detail 
(such as nature, duration, 
frequency, and severity thereof).  
The examiners should opine as to 
whether any neurologic 
deficits/symptoms are attributable 
to the service-connected low back 
disability versus other conditions 
such as diabetes; and if these 
symptoms are not medically capable 
of differentiation without resort to 
mere conjecture, this should be 
commented upon in the reports.

The examiners should elicit 
information as to precipitating and 
aggravating factors (i.e., movement, 
activity), effectiveness of any pain 
medication or other treatment for 
relief of pain, functional 
restrictions from pain on motion, 
and the effect the service-connected 
low back disability has upon 
appellant's daily activities.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995) and 38 C.F.R. §§ 4.10, 4.40, 
4.45 (2004).  The degree of 
functional impairment or 
interference with daily activities, 
if any, by the service-connected low 
back disability should be described 
in adequate detail.

4.  The RO should review any 
additional evidence and readjudicate 
the low back disability rating 
appellate issue, with consideration 
of applicable court precedents and 
statutory and regulatory provisions 
(including, but not limited to, the 
old and new versions of VA's 
Schedule for rating spine disorders, 
to the extent applicable).

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

